
	
		II
		110th CONGRESS
		1st Session
		S. 1133
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2007
			Mr. Akaka (for himself,
			 Mr. Bingaman, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide additional protections for
		  recipients of the earned income tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Abuse Prevention
			 Act.
		2.Prevention of
			 diversion of earned income tax credit benefits
			(a)In
			 generalSection 32 of the
			 Internal Revenue Code of 1986 (relating to earned income tax credit) is amended
			 by adding at the end the following new subsection:
				
					(n)Prevention of
				diversion of credit benefitsThe right of any individual to any future
				payment of the credit under this section shall not be transferable or
				assignable, at law or in equity, and such right or any moneys paid or payable
				under this section shall not be subject to any execution, levy, attachment,
				garnishment, offset, or other legal process except for any outstanding Federal
				obligation. Any waiver of the protections of this subsection shall be deemed
				null, void, and of no
				effect.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
			3.Prohibition on debt
			 collection offset
			(a)In
			 generalNo person shall,
			 directly or indirectly, individually or in conjunction or in cooperation with
			 another person, engage in the collection of an outstanding or delinquent debt
			 for any creditor or assignee by means of soliciting the execution of,
			 processing, receiving, or accepting an application or agreement for a refund
			 anticipation loan or refund anticipation check that contains a provision
			 permitting the creditor to repay, by offset or other means, an outstanding or
			 delinquent debt for that creditor from the proceeds of the debtor’s Federal tax
			 refund.
			(b)Refund
			 anticipation loanFor
			 purposes of subsection (a), the term refund anticipation loan
			 means a loan of money or of any other thing of value to a taxpayer because of
			 the taxpayer’s anticipated receipt of a Federal tax refund.
			(c)Effective
			 dateThis section shall take
			 effect on the date of the enactment of this Act.
			4.Prohibition of
			 mandatory arbitration
			(a)In
			 generalAny person that
			 provides a loan to a taxpayer that is linked to or in anticipation of a Federal
			 tax refund for the taxpayer may not include mandatory arbitration of disputes
			 as a condition for providing such a loan.
			(b)Effective
			 dateThis section shall apply
			 to loans made after the date of the enactment of this Act.
			5.Termination of Debt
			 Indicator programThe
			 Secretary of the Treasury shall terminate the Debt Indicator program announced
			 in Internal Revenue Service Notice 99–58.
		6.Determination of
			 electronic filing goals
			(a)In
			 generalAny electronically
			 filed Federal tax returns, that result in Federal tax refunds that are
			 distributed by refund anticipation loans, shall not be taken into account in
			 determining if the goals required under section 2001(a)(2) of the Restructuring
			 and Reform Act of 1998 that the Internal Revenue Service have at least 80
			 percent of all such returns filed electronically by 2007 are achieved.
			(b)Refund
			 anticipation loanFor
			 purposes of subsection (a), the term refund anticipation loan
			 means a loan of money or of any other thing of value to a taxpayer because of
			 the taxpayer’s anticipated receipt of a Federal tax refund.
			7.Expansion of
			 eligibility for electronic transfer accounts
			(a)In
			 generalThe last sentence of
			 section 3332(j) of title 31, United States Code, is amended by inserting
			 other than any payment under section 32 of such Code after
			 1986.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to payments made after the date of the enactment of
			 this Act.
			8.Program to encourage
			 the use of the advance earned income tax credit
			(a)In
			 generalNot later than 6
			 months after the date of the enactment of this Act, the Secretary of the
			 Treasury shall, after consultation with such private, nonprofit, and
			 governmental entities as the Secretary determines appropriate, develop and
			 implement a program to encourage the greater utilization of the advance earned
			 income tax credit.
			(b)ReportsNot later than the date of the
			 implementation of the program described in subsection (a), and annually
			 thereafter, the Secretary of the Treasury shall report to the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives on the elements of such program and progress achieved under
			 such program.
			(c)Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as are necessary to carry out the
			 program described in this section. Any sums so appropriated shall remain
			 available until expended.
			9.Program to link
			 taxpayers with direct deposit accounts at federally insured depository
			 institutions
			(a)Establishment
			 of programNot later than 1
			 year after the date of the enactment of this Act, the Secretary of the Treasury
			 shall enter into cooperative agreements with federally insured depository
			 institutions to provide low- and moderate-income taxpayers with the option of
			 establishing low-cost direct deposit accounts through the use of appropriate
			 tax forms.
			(b)Federally
			 insured depository institutionFor purposes of this section, the term
			 federally insured depository institution means any insured
			 depository institution (as defined in section 3 of the
			 Federal Deposit Insurance Act
			 (12 U.S.C.
			 1813)) and any insured credit union (as defined in
			 section
			 101 of the Federal Credit Union
			 Act (12
			 U.S.C. 1752)).
			(c)Operation of
			 programIn providing for the
			 operation of the program described in subsection (a), the Secretary of the
			 Treasury is authorized—
				(1)to consult with such private and nonprofit
			 organizations and Federal, State, and local agencies as determined appropriate
			 by the Secretary, and
				(2)to promulgate such regulations as necessary
			 to administer such program.
				(d)Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as are necessary to carry out the
			 program described in this section. Any sums so appropriated shall remain
			 available until expended.
			
